Case 4:20-cv-05640-YGR Document 87-3 Filed 09/18/20 Page 1 of 2




                      Exhibit C
                        Case 4:20-cv-05640-YGR Document 87-3 Filed 09/18/20 Page 2 of 2


                                                                                 Alec Shobin <REDACTED @epicgames.com>



Epic Games SiwA Migration
Mark Grimm <REDACTED @apple.com>                                                  Thu, Sep 3, 2020 at 2:50 PM
To: Alec Shobin <REDACTED @epicgames.com>
Cc: Robert Partington <REDACTED @apple.com>, Jamal Fanaian <REDACTED @epicgames.com>, Graham Logan
<REDACTED @epicgames.com>, Andrew Grant <REDACTED @epicgames.com>

 Dear Alec,

 With the termination of Epic Games Inc.’s developer account, we cannot migrate your implementation of Sign In with
 Apple to another developer account. Instead, I would recommend that your team build a custom flow to migrate users off
 Sign In with Apple by collecting email addresses or asking users to select a different login method.

 Best,

 Mark Grimm |           Partnership Manager, Games | REDACTED @apple.com | C: +1 (315) 254-7853
 [Quoted text hidden]
